Order filed October 8, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00487-CV
                                    ____________

                          RACHEL JACO, Appellant

                                        V.

                        MAXINE TRAYLOR, Appellee


                On Appeal from the County Court at Law No 2
                          Galveston County, Texas
                    Trial Court Cause No. CV-0087007

                                    ORDER

      Appellant’s brief was due September 7, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 9, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Bourliot.